Citation Nr: 0217968	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-01 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 29, 
1982, for the grant of service connection for 
schizophrenia.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971, from March 1972 to May 1972, and from November 1975 
to March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted service 
connection for schizophrenia and assigned a 100 percent 
evaluation, effective February 22, 1996.  The veteran 
appealed the effective date assigned.

In a May 2001 rating decision, the RO granted an earlier 
effective date of March 29, 1982, for the grant of service 
connection for schizophrenia, determining that the veteran 
had never been notified of the June 1982 denial of service 
connection for schizophrenia, and thus was entitled to an 
effective date of March 29, 1982, when he filed a claim 
for compensation for schizophrenia.  The veteran has 
asserted he wants an effective date earlier than March 29, 
1982, and thus the appeal continues.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The VA Form 21-526, Veteran's Application for 
Compensation or Pension, filed on December 3, 1974, was a 
claim for pension benefits only.

2.  In a February 1975 rating decision, the RO denied 
pension benefits and informed the veteran that his claim 
for "pension not the result of service" had been denied.  
That notification was sent to the address indicated by the 
veteran in the VA Form 21-526, and was not returned as 
undeliverable.  The veteran did not appeal the rating 
decision.

3.  The veteran first filed a claim for compensation for a 
psychiatric disorder on March 29, 1982.


CONCLUSION OF LAW

The legal criteria for an effective date prior to March 
29, 1982, for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the May 2001 rating decision (wherein it 
granted the earlier effective date of March 29, 1982, for 
the award of service connection for schizophrenia) and the 
May 2001 and July 2001 supplemental statements of the 
case.  In the May 2001 supplemental statement of the case, 
the veteran was specifically told that the claim he 
submitted on December 2, 1974, was a claim for pension and 
that he was notified of the denial of pension in February 
1975.  The RO stated that there was no basis for it to 
consider a claim for service connection as far back as 
1974, as the veteran had not submitted a claim for 
compensation at that time.  In the May 2001 supplemental 
statement of the case, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.151, which is relevant to 
the veteran's claim, and in the July 2001 supplemental 
statement of the case, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.400, which addresses 
effective dates.  The Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In the June 
2001 notification letter, informing the veteran that an 
effective date had been granted to March 29, 1982, for the 
award of service connection for schizophrenia, the RO 
informed him that there may be additional evidence that 
the veteran wanted considered in his case and stated the 
following, in part:

In that case, please tell us about it 
and we will make reasonable efforts to 
try to get it.  Other evidence can 
include records held by any Federal 
agency including VA, or by private 
doctors, hospitals, or clinics.  To 
help us get the evidence we will need 
the following information:

? The name of the person, agency, or 
company who has the relevant records;
? The address of this person, agency, 
or company
? The approximately time frame covered 
by the records

In addition, we will need you to 
complete, sign, and return the enclosed 
VA Form 21-4142, "Authorization for 
Release of Information."  Use a 
separate form for each doctor or 
hospital where you received treatment.  
You can help with your claim by getting 
the evidence and sending it to us.

The RO provided the veteran with the new statutes and 
regulation pertaining to the VCAA in the May 2001 and July 
2001 supplemental statements of the case.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO had already obtained the veteran's service 
medical records from the National Personnel Records Center 
when he filed prior claims.  In connection with the 
particular issue of entitlement to an effective date 
earlier than March 29, 1982, for the grant of service 
connection for schizophrenia, the RO did not obtain any 
records; however, the RO was justified in not obtaining 
additional records.  First, the veteran did not indicate 
any records that the RO did not already have.  Also, the 
issue in this case rests on whether the veteran's claim 
filed in December 1974 was a claim for compensation.  
Obtaining medical records, whether VA or private, will not 
assist in the award of an earlier effective date.

Based on the above, the Board finds that the requirements 
of the VCAA have been met by the RO to the extent 
possible.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2002).  Unless specifically 
provided otherwise, the effective date of an award based 
on a claim for compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a); see 38 C.F.R. 3.400.  

A claim by a veteran for compensation may be considered to 
be a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On December 3, 1974, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
he was seeking benefits for a nervous condition.  On the 
part of the form that states, "Items 27, 28, and 29 need 
NOT be completed unless you are now claiming compensation 
for a disability incurred in service" (capitals in 
original), the veteran crossed out items 27, 28, and 29.  
On the part of the form that states, "IF YOU CLAIM TO BE 
TOTALLY DISABLED" (capitals in original), the veteran 
completed that portion of the application.  On the part of 
the form that states, "INCOME RECEIVED AND EXPECTED FROM 
ALL SOURCES" (capitals in original), it noted that this 
section should be completed "if you are applying for 
nonservice-connected pension."  The veteran completed that 
portion of the application as well.

The VA hospitalization summary report shows that the 
veteran was hospitalized from November 21, 1974, to 
January 3, 1975.  In the report, the examiner noted that 
the veteran reported he would become nervous and had great 
difficulty getting along with other people.  He also 
reported that these problems had been present for the past 
two years and that he had not worked for those two years.

In February 1975, the RO denied pension benefits, stating 
that the veteran's permanent disability was not so severe 
as to preclude some sort of substantially gainful 
employment.  In a February 20, 1975, notification letter, 
the RO stated, "Your claim for pension for disability not 
the result of service has been considered on the basis of 
all the evidence in your file including VA 
[hospitalization report], Shreveport, L[ouisian]a."  It 
also stated, "You are not eligible for pension benefits 
for the reason checked below:  Your disabilities are not 
sufficient to permanently prevent your engaging in 
substantially gainful employment."  The notification 
letter was sent to the same address that the veteran had 
provided on the December 1974 application and was not 
returned as undeliverable.

The next relevant communication received from the veteran 
was a VA Form 21-526, which was received on March 29, 
1982, wherein the veteran indicated that he was seeking 
benefits for "wound to legs and arms" and a "nervous 
condition," both of which he stated had begun in 1969.  
The veteran completed the portions of the application that 
addressed "compensation for a disability incurred in 
service."

The RO has granted service connection for schizophrenia 
based upon the March 1982 submission of a claim for 
compensation.  The veteran has asserted that his December 
1974 application for pension benefits should have been 
considered a claim for compensation benefits as well.

The Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is 
against the garnt of an effective date earlier than March 
29, 1982, for the award of service connection for 
schizophrenia.  The reasons follow.

As stated above, the veteran has essentially asserted that 
his claim for pension should be considered a claim for 
compensation for schizophrenia.  While the provisions 
under 38 C.F.R. § 3.151(a) state that a claim for pension 
may be considered to be a claim for compensation, the 
Board finds that the veteran's December 1974 claim for 
pension cannot also be a claim for compensation based upon 
the facts this case.  First, the regulation states that a 
claim for pension "may be" considered to be a claim for 
compensation, see id.; it does not indicate that a claim 
for pension  "will be" or "must be" a claim for 
compensation.  Thus, not every claim for pension is a 
claim for compensation and vice versa.  See Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997) ("Secretary is not 
automatically required to treat every compensation claim 
as also being a claim for pension or vice versa . . . . 
Rather, the Secretary has to exercise his discretion under 
[38 C.F.R. § 3.151(a)] in accordance with the contents of 
the application and the evidence in support of it").

The basis of the Board's decision in this case is due to 
the veteran's clear intent when he submitted his VA Form 
21-526 in December 1974 that he was seeking pension only.  
Specifically, in the parts of the form that address a 
claim for compensation benefits, the veteran crossed out 
such sections.  In that application, items 27, 28, and 29 
were the items that addressed compensation benefits only, 
and the application indicated that the veteran did not 
have to complete those items if he was "NOT" claiming 
compensation for a disability incurred in service.  Again, 
the veteran crossed out those items.  The Board finds that 
the veteran's intent was unambiguous-he was seeking only 
pension benefits.  See Stewart, 10 Vet. App. at 18-19.  In 
Stewart, the Court held that the veteran's application for 
pension benefits was not also a claim for compensation 
benefits, noting that there was no evidence submitted with 
the application for pension that should have caused VA to 
construe it as a claim for compensation.  Specifically, 
the Court noted that the veteran had left blank those 
portions of the application that pertained to a filing for 
compensation.  Here, the veteran crossed out those 
portions, which the Board finds is more compelling as to 
the veteran's intent than if he left those portions blank.  

Additionally, the Court in Stewart stated that the 
application contained no statement by the veteran offering 
a link between his nervous condition and active service.  
Id. at 19.  Here, the veteran's application contained no 
statement by him that he was attempting to link his 
nervous condition to service.  When asked for what disease 
the veteran was seeking benefits, he stated a "nervous 
condition" and that he had been hospitalized in 1973.  As 
stated above, he crossed out item #27, which addresses 
treatment in service for the disability.  The Board finds 
that the veteran's December 1974 application does not 
indicate that the veteran believed he incurred or 
aggravated the nervous condition in service.  

Also, the service medical records shows that following the 
veteran's entrance into his second period of active duty 
in March 1972, he was diagnosed with drug abuse by past 
history, history of flashback phenomena, and immature 
personality.  In the report, it shows that the veteran 
stated he had been continuously "stoned" between being 
discharged from his first period of service in 1971 and 
entering his second period of service in 1972 and that he 
reenlisted so that he could get off drugs.  He admitted he 
had used LSD 50 to 60 times between April 1971 and March 
1972.  A diagnosis of a psychiatric disorder, to include 
schizophrenia, was not entered in either period of 
service.  (The veteran had a third period of service, but 
that was after having filed his claim in December 1974.)  
The Board does not find that the service medical records 
establish a basis for the RO to have considered service 
connection at the time the veteran submitted his December 
1974 claim for pension.  

As to the November 1974 hospitalization summary report, 
there, the veteran reported he had had trouble getting 
along with people for two years.  This would establish 
difficulty as of November 1972.  The veteran was not in 
service at that time.  The Board is aware that 
schizophrenia is a psychosis that is subject to 
presumptive service connection if manifested to a 
compensable degree within one year following discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991).  
However, even if the Board construed that manifestations 
of schizophrenia to a compensable degree were shown as 
early as November 1972, that does not establish that 
schizophrenia was incurred in service in this case.  This 
is so because the service the veteran had from March 1972 
to May 1972 was for less than 90 days.  Presumptive 
service connection is not applicable when a veteran serves 
for less than 90 days.  38 U.S.C.A. § 1112.  

Thus, based upon the veteran's December 1974 application, 
the service medical records, and the November 1974 VA 
hospitalization summary report, the Board finds that there 
was nothing in the record at that time that would have put 
VA on notice that the veteran was seeking compensation for 
a nervous disorder.  Therefore, the Board finds that the 
RO was correct in assigning the effective date of March 
29, 1982, as the date the veteran filed a claim for 
compensation benefits.

Furthermore, what supports the Board's determination that 
an earlier effective date is not warranted is that the 
veteran was informed in February 1975 that the RO denied 
his claim for pension benefits.  The February 20, 1975, 
letter is clear in that it denied a claim for pension 
benefits only.  As stated above, the notification was sent 
to the veteran's address that he had listed on his 
December 1974 application.  The February 1995 notification 
was not returned as undeliverable, and the veteran is 
presumed to have received the notification.  Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) ("There is a 
presumption of regularity that the Secretary properly 
discharged his official duties by mailing a copy of a VA 
decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that 
the decision was issued." citing Davis (Desmond) v. Brown, 
7 Vet. App. 298, 300 (1994); Ashley, 2 Vet. App. at 64-65; 
and Chute v. Derwinski, 1 Vet. App. 352, 353 (1991)); see 
also Butler v. Principi, 244 F.3d 1337, 1339 (Fed. Cir. 
2001) (presumption of regularity applied to mailing of 
copy of notice of appellate rights so that where veteran 
did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).  Thus, if the veteran had 
intended to file a claim for compensation benefits, he 
could have filed a notice of disagreement contesting the 
RO's failure to adjudicate a claim for compensation.  He 
did not appeal the February 1975 determination, and thus, 
the February 1975 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).

The Board is aware that the veteran testified at the March 
2002 hearing before the undersigned that he did not 
receive notification of the February 1975 rating decision.  
Transcript at p. 6.  This argument fails for two reasons.  
First, while the veteran is competent to assert that he 
did not receive the February 1975 notification, he must 
rebut the presumption of regularity by submitting "clear 
evidence to the effect that [VA's] regular mailing 
practices [we]re not regular or that they were not 
followed."  Woods, supra (internal quotation marks and 
citations omitted).  The veteran has made no attempt at 
such a showing here, relying instead on his statements 
that he did not receive the letter.  Nevertheless, a 
statement that the mailing in question was not received is 
insufficient to rebut the presumption of regularity, and 
thus his cursory assertion does not establish that the 
notice requirements associated with the February 1975 
notification have not been met.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).

Second, the veteran had already admitted that he had 
received notification of the February 1975 rating decision 
in his December 2000 notice of disagreement and at the 
March 2001 RO hearing.  In the notice of disagreement, he 
stated he had been notified in 1974 that he had been 
granted "non-service connected" for schizophrenia, rated 
at 30 percent, and never received compensation for it.  At 
the March 2001 hearing, the veteran testified as to the 
following:

I was discharged from the Navy in June, 
1972 and in '74 while being treated at 
the New Orleans VA Hospital for nerves, 
I put in a claim for compensation for 
nerves.  That's in 1974, not just 
pension benefits.  I received a letter 
as to that decision in 1975, which 
stated that service connection for 
battle scars, wounds was zero percent; 
hearing loss; zero percent; but 
30 percent for schizophrenia.

Transcript at p. 1.  This supports the Board's finding 
that the veteran received the February 1975 notification.  
The notification clearly shows that the RO denied pension 
benefits only at that time.  The February 20, 1975, letter 
was specific in stating that "Your claim for pension for 
disability not the result of service" had been denied.  
(Emphasis added.)  Without an appeal following the 
February 1975 rating decision, the decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board is aware that the veteran has implied that he 
had mental problems at the time he filed his claim for 
pension benefits.  It is possible that the veteran is 
asserting that his mental disorder hurt his ability to 
file a claim or appeal the February 1975 rating decision.  
However, the law and regulations do not allow the 
veteran's mental capacity to be a basis to grant an 
earlier effective date for compensation benefits.  Under 
38 C.F.R. § 3.400(b), it allows for retroactive benefits 
for pension only.  It does not have any provision allowing 
retroactive benefits for a claim for compensation.  See 
id. at (2).  Thus, the veteran's allegations of not being 
of able mind at the time he was filing his claim for 
pension and/or at the time the RO issued its February 1975 
rating decision do not assist him in obtaining an earlier 
effective date.  

As stated above, the Board finds that veteran's December 
1974 claim for benefits was for pension benefits only.  
The veteran did not indicate on his December 1974 VA Form 
21-526 that he was seeking compensation benefits.  He 
deliberately crossed out those items that addressed 
compensation benefits.  The Board finds that it would be 
improper to grant a benefit that the veteran specifically 
declined to seek at the time he submitted his VA Form 21-
526 in December 1974.  While the Board must interpret the 
veteran's submissions broadly, it is not required to 
conjure up issues that were not raised by the veteran.  
The veteran must have asserted the claim expressly or by 
implication.  The Board finds that there was no implied or 
express application for compensation benefits at the time 
the veteran submitted his December 1974 claim for pension.  
Thus, an effective date earlier than March 29, 1982, for 
the grant of service connection for schizophrenia is 
denied for the reasons stated above.  The preponderance of 
the evidence is against the veteran's claim, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than March 29, 
1982, for the grant of service connection for 
schizophrenia is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 

advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

